Citation Nr: 0417545	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  94-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral myopic 
astigmatism.

2.  Entitlement to service connection for bilateral 
retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to August 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  In February 1999, the Board 
remanded the claims for further development.  In March 2003, 
the Board denied service connection for choroidal nevus of 
the right eye and a low back disorder.  On March 12, 2004, 
the Board requested the opinion of an expert with the 
Veterans Health Administration (VHA) with regard to the 
veteran's claim of service connection for bilateral myopic 
astigmatism.  On March 30, 2004, the VHA mailed the opinion 
to the Board, and subsequent to review of the opinion, the 
representative on June 6, 2004, indicated that the veteran 
had no further evidence or argument to present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation for the 
issues on appeal.  In the instant case, the veteran has not 
been furnished with adequate information with regard to the 
claims on appeal as to VA's obligations as defined by the 
United States Court of Appeals for Veterans Claims (Court) in 
Pellegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, a medical opinion is necessary to adjudicate the issue 
of service connection for a bilateral knee disorder.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent with 
respect to the veteran's claims.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for his 
bilateral knee disorder from August 1993 
to the present.  Obtain all identified 
records and associate them with the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his bilateral knee 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  For any 
current knee disorder, the examiner 
should opine on whether it is as least as 
likely as not that such a disorder is 
related to service, including the 
assessment of mild retropatellar pain 
syndrome made in June 1991.  The examiner 
should provide a complete rationale based 
on sound medical principles for all 
expressed opinions and conclusions.

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




